Citation Nr: 1700929	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-09 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a disability of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active military service from January 2008 to November 2011.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

The appellant was scheduled for a videoconference Board hearing in December 2016.  In correspondence dated in December 2016, the Veteran and his representative informed VA that the Veteran desired to withdraw his appeal (including the request to testify on the matter at a Board hearing).  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (e) (2016).

Recently, in December 2016, the Veteran filed a new claim on a VA Form 21-526EZ, seeking assignment of increased disability ratings on service-connected disabilities and also seeking to establish entitlement to service connection for several other disabilities.  These matters have not yet been initially adjudicated by the Agency of Original Jurisdiction (AOJ).  The claims raised in the Veteran's December 2016 submission of a VA Form 21-526EZ are therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2016)).


FINDING OF FACT

On December 9, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was scheduled for a Board hearing to take place on December 9, 2016.  On that date, he, through his representative, submitted a statement indicating that he now requested to withdraw his appeal for service connection for a left hand disability.  The Board considers his statement to be a knowing request for withdrawal of his appeal.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  In the present case, the Veteran (through his authorized representative), has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


